Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
By Examiner’s Amendment: Claims 44, 49, 50, 71, and 105 are amended; Claims 46-48 and 106-108 are cancelled.
Claims 44, 49-51, 53-55, 57, 59-62, 68, 71, 90, 91, 93-105, and 109 are allowed.

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/031,975 dated 01 August 2014 and U.S. Provisional Patent Application No. 62/072,107 dated 29 October 2014.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
The Application has been amended as follows:

1-43. (canceled)


a data server, the data server being configured to:
receive, from a respiratory pressure therapy device in communication with the data server, therapy data relating to a session of respiratory pressure therapy provided to a patient;
compute, from the therapy data, therapy summary data for the session, the therapy summary data comprising a usage time and a leak flow rate; and
apply a predictive model to the therapy summary data to compute a score indicating a predictive probability that the patient will meet a compliance standard, the compliance standard having a minimum amount of usage per session for a fraction of a number of consecutive sessions of respiratory pressure therapy; and
a therapy management server in communication with the data server and a computing device, the therapy management server being configured to:
obtain a plurality of patient workflow groups, wherein the patient workflow groups comprise a first patient workflow group of patients at risk of not being compliant with the compliance standard;
update the first patient workflow group to include the patient based on a comparison between the score and a first threshold indicating that the patient should be added to the first patient workflow group;
serve to the computing device a first graphical layout comprising an array of selectable headings, wherein each of the selectable headings represents one 
receive a selection of the first selectable heading via an interaction with the first graphical layout; 
in response to receiving the selection of the first selectable heading, serve to the computing device a second graphical layout comprising details of one or more patients in the first patient workflow group, wherein the details of the one or more patients in the first patient workflow group comprise a selectable name for each of the one or more patients;
receive a selection of any one of the selectable names via an interaction with the second graphical layout;
in response to receiving the selection of the any one of the selectable names, serve to the computing device a corresponding patient menu comprising one or more selectable options relating to the corresponding patient, wherein one selectable option is a workflow history option;
receive a selection of the workflow history option; and
in response to receiving the selection of the workflow history option: obtain a list of patient workflow groups to which the corresponding patient has previously been added; and
serve to the computing device the list of patient workflow groups to which
the corresponding patient has previously been added.

45-48. (canceled)
44, wherein each entry of the list comprises the name of a patient workflow group to which the corresponding patient has previously been added, and the date on which the corresponding patient was added to the patient workflow group.

50. (currently amended) The patient management system according to claim [[46]] 44, wherein the second graphical layout comprises a selectable checkbox positioned by each of the selectable names, and wherein the therapy management server is further configured to:
receive a selection of any one of the selectable checkboxes; and
in response to receiving the selection of the any one of the selectable checkboxes, remove the corresponding patient from the first patient workflow group.

51. (previously presented) The patient management system according to claim 44, wherein the score is a numerical probability that the patient will meet the compliance standard.

52. (canceled)

53. (previously presented) The patient management system according to claim 51, wherein updating the first patient workflow group comprises adding the 

54. (previously presented) The patient management system according to claim 53, wherein the therapy management server is further configured to carry out an action upon the score being less than or equal to the threshold.

55. (previously presented) The patient management system according to claim 54, wherein the action comprises sending a notification to the computing device, and wherein the notification prompts an access to the therapy management server.

56. (canceled)

57. (previously presented) The patient management system according to claim 54, wherein the action comprises removing the patient from another patient workflow group.

58. (canceled)

59. (previously presented) The patient management system according to claim 44, wherein the predictive model further takes into account profile data of the patient.

60. (previously presented) The patient management system according to claim 44, wherein the patient is associated with a payor, and wherein the first threshold is specific to the payor.

61. (previously presented) The patient management system according to claim 44, wherein the first threshold is dependent on how long the patient has been receiving respiratory pressure therapy.

62. (previously presented) The patient management system according to claim 44, wherein the one or more patients in the first patient workflow group are ranked within the second graphical layout according to scores obtained from the predictive model.

63-67. (canceled)

68. (previously presented) The patient management system according to claim 44, wherein the data server is coincident with the therapy management server.

69-70. (canceled)

71. (currently amended) A method of managing one or more patients undergoing
respiratory pressure therapy, the method comprising:

computing, with the one or more servers, therapy summary data for the session from the therapy data, the therapy summary data comprising a usage time and a leak flow rate;
applying, with the one or more servers, a predictive model to the therapy summary data to compute a score indicating a predictive probability that the patient will meet a compliance standard, the compliance standard having a minimum amount of usage per session for a fraction of a number of consecutive sessions of respiratory pressure therapy;
obtaining, with the one or more servers, a plurality of patient workflow groups, wherein the patient workflow groups comprise a first patient workflow group of patients at risk of not being compliant with the compliance standard;
updating, with the one or more servers, the first patient workflow group to include the patient based on a comparison between the score and a first threshold indicating that the patient should be added to the first patient workflow group;
serving, with the one or more servers, a first graphical layout to a computing device, the first graphical layout comprising an array of selectable headings, wherein each of the selectable headings represents one of the obtained patient workflow groups, and wherein the selectable headings comprise a first selectable heading for the first patient workflow group;
via an interaction with the first graphical layout; and
in response to receiving the selection of the first selectable heading, serving, with the one or more servers, a second graphical layout to the computing device, the second graphical layout comprising details of one or more patients in the first patient workflow group, wherein the details of the one or more patients in the first patient workflow group comprise a selectable name for each
of the one or more patients;
receiving, with the one or more servers, a selection of any one of the selectable names via an interaction with the second graphical layout;
in response to receiving the selection of the any one of the selectable names, serving, with the one or more servers, a corresponding patient menu to the computing device, wherein the corresponding patient menu comprises one or more selectable options relating to the corresponding patient, and wherein one selectable option is a workflow history option;
receiving, with the one or more servers, a selection of the workflow history option; and
in response to receiving the selection of the workflow history option: obtaining, with the one or more servers, a list of patient workflow groups to which
the corresponding patient has previously been added; and
serving, with the one or more servers, the list of patient workflow groups to which the corresponding patient has previously been added to the computing device.

72-89. (canceled)

90. (previously presented) The patient management system according to claim 44, wherein the predictive model applies weighting coefficients to the usage time and the leak flow rate, and wherein the weighting coefficients applied to the usage time and the leak flow rate are selected based on a number of sessions of respiratory pressure therapy provided to the patient.

91. (previously presented) The patient management system according to claim 90, wherein the predictive model is a linear predictive model, a neural network, a decision tree ensemble, a support vector machine, a Bayesian network, or a gradient boosting machine.

92. (canceled)

93. (previously presented) The patient management system according to claim 44, wherein the obtained patient workflow groups further comprise a second patient workflow group, wherein the selectable headings further comprise a second selectable heading for the second patient workflow group, and wherein the therapy management server is further configured to:
update the second patient workflow group based on whether the usage time currently meets the compliance standard;

in response to receiving the selection of the second selectable heading, serve to the computing device a third graphical layout comprising details of one or more patients in the second patient workflow group.

94. (previously presented) The patient management system according to claim 93, wherein the obtained patient workflow groups further comprise a third patient workflow group, wherein the selectable headings further comprise a third selectable heading for the third patient workflow group, and wherein the therapy management server is further configured to:
update the third patient workflow group based on a comparison between the leak flow rate and a second threshold;
receive a selection of the third selectable heading; and
in response to receiving the selection of the third selectable heading, serve to the computing device a fourth graphical layout comprising details of one or more patients in the third patient workflow group.

95. (previously presented) The patient management system according to claim 44, wherein the therapy summary data further comprises an Apnea / Hypopnea Index (AHI).

96. (previously presented) The patient management system according to claim 95, wherein the obtained patient workflow groups further comprise a second 
update the second patient workflow group based on a comparison between the AHI and a second threshold;
receive a selection of the second selectable heading; and
in response to receiving the selection of the second selectable heading, serve to the computing device a third graphical layout comprising details of one or more patients in the second patient workflow group.

97. (previously presented) The patient management system according to claim 44, wherein the array of selectable headings comprises at least three selectable headings, and wherein the selectable headings are arranged within the first graphical layout in columns and rows.

98. (previously presented) The patient management system according to claim 97, wherein each of the selectable headings is a text heading summarizing a rule associated with the corresponding patient workflow group.

99. (previously presented) The patient management system according to claim 97, wherein a number is positioned by each of the selectable headings, and wherein each of the numbers indicates the number of patients in the corresponding patient workflow group.

100. (previously presented) The patient management system according to claim 97, wherein the details of the one or more patients in the first patient workflow group are arranged within the second graphical layout in columns and rows, and wherein one column comprises a selectable name for each of the one or more patients.

101. (previously presented) The patient management system according to claim 100, wherein one column comprises an icon for each of the one or more patients in the first patient workflow group, and wherein each icon indicates whether the corresponding patient meets the compliance standard.

102. (previously presented) The patient management system according to claim 100, wherein one column comprises an icon for each of the one or more patients in the first patient workflow group, wherein each icon indicates whether a property of a session of respiratory pressure therapy provided to the corresponding patient exceeds a second threshold, and wherein the second threshold is a usage time or a leak flow rate.

103. (previously presented) The patient management system according to claim 44, wherein the details of the one or more patients in the first patient workflow group are arranged within the second graphical layout in columns and rows, wherein a first column comprises a selectable name for each of the one or more 
(a) darkly filled if the corresponding patient meets the compliance standard on a corresponding date, (b) lightly filled if the corresponding patient does not meet the compliance standard on the corresponding date, and (c) unfilled if no data is available for the corresponding patient on the corresponding date.

104. (previously presented) The patient management system according to claim 103, wherein each icon comprises (a) an overbar if an Apnea / Hypopnea Index (AHI) of the corresponding patient on the corresponding date is above a second threshold and (b) an underbar if an average leak flow rate of the corresponding patient on the corresponding date is above a third threshold.

105. (currently amended) The patient management system according to claim [[47]] 44, wherein the one or more selectable options further comprise a charts option, a contact info option, and a notes option, and wherein the therapy management server is further configured to:
receive a selection of the charts option;
in response to receiving the selection of the charts option, serve to the computing device a third graphical layout comprising a chart illustrating one or more properties of a session of respiratory pressure therapy;
receive a selection of the contact info option;

receive a selection of the notes option; and
in response to receiving the selection of the notes option, serve to the computing device a fifth graphical layout comprising a summary of when the corresponding patient has been contacted by a durable medical equipment provider (DME).

106-108. (canceled)

109. (previously presented) The method according to claim 71 further comprising:
contacting at least one patient in the first patient workflow group to provide assistance with a respiratory pressure therapy.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: applying a predictive model to computed therapy summary data that computes a score indicating the predictive probability that a patient will meet a compliance standard; updating workflow groups based on the score; 
The claimed invention is also subject matter eligible because the recitation of multiple interactive GUI manipulations removes the claim from being directed to either a mental process, certain methods of organizing human activity, or any other abstract idea listed in MPEP 2106.
The most remarkable prior art of record is as follows:
Psynik et al.: U.S. Pre-Grant Patent Publication No. 2008/0114689;
Schurenberg et al.: U.S. Pre-Grant Patent Publication No. 2002/0007284;
Duckworth et al.: U.S. Pre-Grant Patent Publication No. 2015/0154380;
Reiner: U.S. Pre-Grant Patent Publication No. 2011/0270623;
Pipke et al.: U.S. Pre-Grant Patent Publication No. 2015/0186602;
Dunn et al.: U.S. Patent No. 8,775,200;
Amurthur: WIPO Publication No. WO2010/104678;
Valentin et al.: Air Leak Is Associated With Poor Adherence to AutoPAP Therapy;
Ryan et al.: U.S. Pre-Grant Patent Publication No. 2010/0138232;
Papadopoulos et al.: U.S. Pre-Grant Patent Publication No. 2014/0155705;
Stroup et al.: U.S. Pre-Grant Patent Publication No. 2007/0016440;
Ober et al.: U.S. Pre-Grant Patent Publication No. 2016/00193351;
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Art made of record though not relied upon in the present basis office action are noted in the attached PTO 892 and notably include:
Nease et al. (U.S. Patent No. 8,666,926) which discloses identification of patients who are at risk of non-adherence based on a probability calculation and suggesting an adherence program. 
Mellin et al. (U.S. Pre-Grant Patent Publication No. 2011/0077970) which discloses presentation of compliance data for patients utilizing various display elements.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626